Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed September 9, 1983, upon his conviction of grand larceny in the second degree and criminal possession of stolen property in the first degree, upon his plea of guilty, the sentence being concurrent definite terms of one year’s imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to two concurrent intermittent terms of imprisonment of one year, to be served on consecutive weekends from 8:00 p.m. Friday until 8:00 p.m. Sunday. As so modified, sentence affirmed, and matter remitted to the Supreme Court, Suffolk County, to specify the first and last dates upon which defendant is to be incarcerated under such sentence in accordance with section 85.00 (subd 4, par [a], cl [iv]) of the Penal Law and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated (cf. People v Suitte, 90 AD2d 80). Mollen, P. J., Titone, Gibbons and Niehoff, JJ., concur.